                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


AMBER BRUNET,

                   Plaintiff,

      v.                                           Case No. 18-cv-1267-pp

COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

                   Defendant.


   ORDER APPROVING STIPULATION FOR AWARD UNDER THE EQUAL
             ACCESS TO JUSTICE ACT (DKT. NO. 16)


      On March 27, 2019, the parties filed a stipulation, asking the court to

enter an order awarding attorneys’ fees, expenses and costs under the Equal

Access to Justice Act. Dkt. No. 16.

      The court APPROVES the stipulation for award under the EAJA. Dkt. No.

16. The court ORDERS that the defendant shall pay to the plaintiff an award of

attorneys’ fees in the amount of $7,500, in full satisfaction and settlement of

any and all claims the plaintiff may have in this case under the EAJA. The

court awards these fees and costs to the plaintiff, not the plaintiff’s attorney,

and under Astrue v. Ratliff, 560 U.S. 586 (2010), the United States may offset

the award to satisfy pre-existing debts that the litigant owes the United States.

      If counsel for the parties verify that the plaintiff owes no pre-existing debt

subject to offset, the defendant shall direct that the award be made payable to



                                         1
the plaintiff’s attorney, pursuant to the EAJA assignment duly signed by the

plaintiff and counsel.

      Dated in Milwaukee, Wisconsin this 13th day of August, 2019.

                                    BY THE COURT:


                                    _____________________________________
                                    HON. PAMELA PEPPER
                                    United States District Judge




                                       2
